DETAILED ACTION
Status of the Application
1. 	This office action is an Allowance in response to the applicant’s supplemental amendments/remarks filed on 05/05/2022. The present application is being examined under the pre-AIA  first to invent provisions. 
Allowable Subject Matter
2.	Claims 1-20 are allowed.
The following is a statement of reasons for the indication of allowable subject matter: The closest prior art (which has been made of record) fail to disclose (by themselves or in combination) the following limitations in combination with the rest of the claim: 
Regarding the independent claim 1, Partovi (US 2009/0096413 A1) was the closest prior art of record, Partovi (US 2009/0096413 A1) discloses a system and method for inductive charging of portable devices, however the prior art of record does not clearly discloses the specific structure configuration, for the claimed pinless power plug for receiving wireless power from a pinless power jack, the pinless power plug comprising: at least one secondary coil for inductively coupling with a primary coil, wherein the primary coil is associated with the pinless power jack, and wherein the primary coil is shielded behind an insulating layer; and at least two magnetic anchors arranged around a perimeter of the at least one secondary coil in an annular configuration concentric and non- overlapping with the at least one secondary coil, wherein the at least two magnetic anchors are configured to magnetically couple with at least two magnetic snags in the pinless power jack, as currently claimed, in combination with additional limitations from the rest of the claim. 
Therefore, the invention as currently claimed is different from the recited in the prior art, the prior arts of record are not specifically directed to the applicant’s claimed matter, therefore, based on the updated search performed and considering applicant’s remarks, it has been determined that the claims have been found novel and non-obvious.
Regarding claims 2-10, which depends on claim 1, these claims, are allowable for at least the same reasons given for claim 1.
Regarding the independent claim 11, Partovi (US 2009/0096413 A1) was the closest prior art of record, Partovi (US 2009/0096413 A1) discloses a system and method for inductive charging of portable devices, however the prior art of record does not clearly discloses the specific structure configuration, for the claimed pinless power jack for transmitting wireless power to a pinless power plug, the pinless power jack comprising: at least one primary coil, shielded on a side of an insulating layer, for inductively coupling with a secondary coil associated with the pinless power plug, wherein the secondary coil is on a different side of the insulating layer; and at least two magnetic snags arranged around a perimeter of the at least one primary coil in an annular configuration concentric and non- overlapping with the at least one primary coil, wherein the at least two magnetic snags are configured to magnetically couple with at least two magnetic anchors in the pinless power plug, as currently claimed, in combination with additional limitations from the rest of the claim. 
Therefore, the invention as currently claimed is different from the recited in the prior art, the prior arts of record are not specifically directed to the applicant’s claimed matter, therefore, based on the updated search performed and considering applicant’s remarks, it has been determined that the claims have been found novel and non-obvious.
Regarding claims 12-20, which depends on claim 11, these claims, are allowable for at least the same reasons given for claim 11.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Response to Arguments
3. 	Applicant's arguments considered on the remarks filed on 05/05/2022 regarding claims 1-20 have been fully considered and are persuasive. Regarding the prior art of record, the prior arts of record are not specifically directed to the applicant’s claimed arrangement, therefore, based on the applicant’s remarks, and the updated search performed, it has been determined that the claims have been found novel and non-obvious.
Conclusion
4.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
	Quan (US 2005/0258966 A1) discloses an antenna array is provided for an RFID reader, which includes a first reader antenna tuned to operate at a first frequency and a second reader antenna tuned to operate at a second frequency different from the first frequency. The first and second antennas are preferably arranged in an overlapping arrangement or an opposing magnetic flux arrangement to reduce the effect of antenna self resonance, however does not discloses the particular structure arrangement for the claimed invention.
	Lyon (US 7,686,229 B2) discloses a reader device for locating and tracking multiple tags includes a plurality of closely packed antenna circuits and at least one controller configured to control the plurality of closely packed antenna circuits. The at least one controller is configured to activate one or more of the antenna circuits to generate at least one resonance signal field configured to interrogate at least one tag associated with the one or more active antenna circuits while substantially preventing or reducing cross-coupling of signals between the one or more active antenna circuits and at least one antenna circuit within the at least one resonance signal field to a sufficiently low level, wherein the sufficiently low level substantially prevents misreads from unwanted tags, to thereby track the multiple tags in a substantially controlled manner, however does not discloses the particular structure arrangement for the claimed invention.
	McReynolds et al (US 7,806,333 B1) discloses a system for tracking RFID tags with a reader device having a plurality of antennas. The antennas are positioned such that portions of at least two of the plurality of antennas physically overlap each other and are in approximately the same plane. A pair of overlapping antennas are also positioned so that an RFID tag is positioned within both signal fields of the pair of overlapping antennas. In addition, the reader device is configured to selectively activate the plurality of overlapping antennas to thereby selectively interrogate one or more of the RFID tags, and the reader device is configured to use the selective interrogation of the one or more RFID tags to track the locations of the RFID tags, however does not discloses the particular structure arrangement for the claimed invention.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALFONSO PEREZ BORROTO whose telephone number is (571)270-1714.  The examiner can normally be reached on M-F 9-5.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jared Fureman can be reached on 571-272-2391.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 
USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ALFONSO PEREZ BORROTO/
Primary Examiner, Art Unit 2836